Citation Nr: 0503143	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-19 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to June 
1977.  He also served in the Idaho Army National Guard, 
including periods of active duty for training from November 
1962 to May 1963, and in August 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.  In that 
decision, the RO determined that the veteran's former 
attorney was entitled to 20 percent of past due benefits paid 
as a result of a December 2002 rating decision granting the 
veteran a total rating based on individual unemployability 
due to service-connected disability, effective November 12, 
1997.  The veteran has duly appealed this determination.  

The Board notes that this is a contested claim.  See 38 
C.F.R. § 19.100 (2004).  Although the RO has complied with 
the notice procedures applicable in such cases, the veteran's 
former attorney has submitted no evidence or argument on this 
matter.  


FINDINGS OF FACT

1.  In a July 2000 decision, the Board denied service 
connection for an upper back disability, a low back 
disability, and a rating in excess of 20 percent for a right 
knee disability.  

2.  The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) and in 
November 2000, he retained the attorney to represent him in 
connection with the appeal to the Court and before VA.

3.  The fee agreement between the veteran and the attorney is 
in writing, and provides that the fee will be equal to no 
more than 20 percent of the total amount of the past due 
benefits.

4.  In March 2001, the Court vacated the Board's July 2000 
decision denying an upper back disability, a low back 
disability, and a rating in excess of 20 percent for a right 
knee disability, and remanded the matter to the Board.

5.  In a September 2002 decision, the Board granted service 
connection for upper and low back disorders and denied a 
rating in excess of 20 percent for a right knee disability.  

6.  In an October 2002 rating decision, the RO effectuated 
the Board's decision, granting an initial 30 percent rating 
for a cervical spine disability and an initial 20 percent 
rating for a lumbar spine disability; the veteran's combined 
disability rating was 70 percent.  

7.  In November 2002, the veteran submitted an Application 
for Increased Compensation Based on Unemployability.  

8.  In a December 2002 rating decision, the RO granted a 
total rating based on individual unemployability due to 
service-connected disability, effective November 12, 1997.  

9.  The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability was not reasonably raised as an underlying issue 
in the claims adjudicated in the Board's July 2000 and 
September 2002 decisions.  

10.  A final Board decision was not promulgated on the issue 
of a total rating based on individual unemployability due to 
service-connected disabilities.


CONCLUSION OF LAW

The criteria for the payment of attorney fees from past-due 
benefits based on the award of a total rating based on 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. § 5904 (West 2002); 38 
C.F.R. § 20.609 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the pertinent 
facts in this case are not in dispute.  Resolution of this 
appeal depends on the application of the law rather than on 
weighing of the evidence.  Under such circumstances, the 
Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable and any failure to meet the VCAA duty to assist 
and notify is harmless error.  See Valiao v. Principi, 17 
Vet. App. 229 (2003).

I.  Factual Background

In a July 2000 decision, the Board denied service connection 
for an upper back disability, a low back disability, and a 
rating in excess of 20 percent for a right knee disability.  
The veteran appealed the Board's decision to the Court.  

In November 2000, VA received a power of attorney executed by 
the veteran in favor of the attorney.  This power of attorney 
specified that the attorney was to represent him in all 
claims for benefits before VA.  Also received in November 
2000 was a fee agreement between the veteran and the 
attorney.  The agreement specified that the veteran agreed to 
pay the attorney a fee equal to 20 percent of the total 
amount of any past due benefits awarded on the basis of the 
veteran's claim with VA.  Finally, the agreement specified 
that the veteran could discharge his attorney at any time.  

While the veteran's appeal of the Board's July 2000 decision 
was pending before the Court, in March 2001, a representative 
of the VA Office of General Counsel, on behalf of the 
Secretary, filed an unopposed Motion for Remand in light of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In a March 2001 order, the Court granted the motion, 
vacated the Board's July 2000 decision, and remanded the 
matter to the Board.  

In a September 2002 decision, the Board granted service 
connection for upper and low back disorders and denied a 
rating in excess of 20 percent for a right knee disability.  

In an October 2002 rating decision, the RO effectuated the 
Board's decision.  The RO granted an initial 30 percent 
rating for a cervical spine disability and an initial 20 
percent rating for a lumbar spine disability.  The veteran's 
combined disability rating, including the ratings for his 
service-connected right knee disability and traumatic 
cataract, was 70 percent.  The veteran was paid past due 
benefits as a result of this decision.  In a letter issued on 
November 4, 2004, the veteran was advised that per the fee 
agreement, his attorney had been awarded 20 percent of these 
past due benefits, in the amount of $6,314.  He did not 
contest this decision.  

On November 29, 2002, the RO received a completed VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
on Unemployability, from the veteran.  

In a December 2002 rating decision, the RO granted a total 
rating based on individual unemployability due to service-
connected disability, effective November 12, 1997.  The 
veteran was notified of this decision in a January 6, 2003, 
letter.  

On January 14, 2003, the veteran revoked the power of 
attorney he had previously executed in favor of the attorney.  

In a February 2003 decision, the RO determined that the 
veteran's former attorney was entitled to $13,525.80, 20 
percent of the past due benefits awarded as a result of the 
December 2002 rating decision awarding the veteran 
unemployability benefits.

The veteran appealed the RO's decision in this regard, 
stating that he had filled out the unemployability 
application himself and that his former attorney had never 
provided representation regarding this matter.  

In a detailed April 2003 statement, the veteran claimed that 
after he was awarded a combined 70 percent rating through the 
appeal process, he paid his attorney fees and "was led to 
believe this completed my business with the lawyer."  The 
veteran indicated that he was thereafter advised by VA that 
he may be eligible for unemployability benefits and was 
provided with an application form.  He claimed that he then 
told RO employees that he wished to revoke his power of 
attorney and "did not want to fill out the form if I would 
have to pay the lawyer again," but was advised by the 
director of the RO that his attorney "would not receive any 
further monies."  The veteran further claimed that 
additional Boise RO employees provided him with the same 
assurances.  The veteran indicated that he received 
assistance in filling out the unemployability application 
from the VA patient advocate.  After he submitted the 
application, the veteran indicated that he then put into 
writing that he wished to revoke the power of attorney in 
favor of his attorney and execute a new power of attorney in 
favor of the Disabled American Veterans.  

II.  Laws and Regulations

A claimant may have attorney representation for the 
prosecution of claims for VA benefits.  38 U.S.C.A. § 5904(a) 
(West 2002).  An attorney may charge a fee for such 
representation only if specified statutory and regulatory 
criteria are satisfied.  38 U.S.C.A. § 5904(c), (d); 38 
C.F.R. § 20.609(c), (g), and (h) (2004).  

Under 38 U.S.C.A. § 5904(c)(1), a fee may not be charged, 
allowed, or paid for services of an attorney with respect to 
services provided before the date on which the Board of 
Veterans' Appeals first makes a final decision in the case.  
Such a fee may be charged, allowed, or paid in the case of 
services provided after such date only if an attorney is 
retained with respect to such case before the end of the one-
year period beginning on that date.

The regulation implementing 38 U.S.C.A. § 5904(c)(1), 
provides in pertinent part, that an attorney may charge fees 
only if the following conditions have been met:  (1) a final 
decision had been promulgated by the Board with respect to 
the issue or issues involved; and (2) the attorney was 
retained not later than one year following the date on which 
that Board decision was promulgated, i.e., a qualifying fee 
agreement.  38 C.F.R. § 20.609(c) (2004); see also In re 
Mason, 13 Vet. App. 79, 83-86 (1999).

Subject to the requirements set forth above, a claimant and 
an attorney-at-law may enter into a fee agreement providing 
that payment for the services of the attorney-at-law will be 
made directly to the attorney-at-law by VA out of any past-
due benefits awarded as a result of a successful appeal to 
the Board or an appellate court or as a result of a reopened 
claim before VA following a prior denial of such benefits by 
the Board or an appellate court.  Such an agreement will be 
honored by VA only if the following conditions are met:  (1) 
the total fee payable (excluding expenses) does not exceed 20 
percent of the total amount of the past-due benefits awarded; 
(ii) the amount of the fee is contingent on whether or not 
the claim is resolved in a manner favorable to the claimant 
or appellant; and (iii) the award of past-due benefits 
results in a cash payment to a claimant or an appellant from 
which the fee may be deducted.  38 C.F.R. § 20.609(h).  

Past-due benefits is defined as a nonrecurring payment 
resulting from a benefit, or benefits, granted on appeal or 
awarded on the basis of a claim reopened after a denial by 
the Board or the lump sum payment which represents the total 
amount of recurring cash payments which accrued between the 
effective date of the award, as determined by applicable laws 
and regulations, and the date of the grant of the benefit by 
the agency of original jurisdiction, the Board, or an 
appellate court.  38 C.F.R. § 20.609(h).  

When the benefit granted on appeal, or as the result of the 
reopened claim, is service connection for a disability, the 
"past-due benefits" will be based on the initial disability 
rating assigned by the agency of original jurisdiction 
following the award of service connection.  The sum will 
equal the payments accruing from the effective date of the 
award to the date of the initial disability rating decision.  
If an increased evaluation is subsequently granted as the 
result of an appeal of the disability evaluation initially 
assigned by the agency of original jurisdiction, and if the 
attorney-at-law represents the claimant or appellant in that 
phase of the claim, the attorney-at-law will be paid a 
supplemental payment based upon the increase granted on 
appeal, to the extent that the increased amount of disability 
is found to have existed between the initial effective date 
of the award following the grant of service connection and 
the date of the rating action implementing the appellate 
decision granting the increase.  Id. (emphasis added).  

In Scates v. Principi, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, when read 
in context and in the light of the statutory provisions 
governing the payment of attorney fees in veterans benefits 
cases, implicit in a contingency fee arrangement was the 
understanding that the attorney's right to receive the full 
twenty percent of past due benefits would arise only if he 
continued as the claimant's attorney until the case was 
successfully completed.  Scates v. Principi, 282 F.3d 1362, 
1365 (Fed. Cir. 2002).  Thus, the Federal Circuit held that 
an attorney with a contingent fee contract for payment of 
twenty percent of accrued veterans benefits awarded, 
discharged by the client before the case is completed, is not 
automatically entitled to the full twenty percent fee.  He 
may receive only a fee that fairly and accurately reflects 
his contribution to and responsibility for the benefits 
awarded.  Id. at 1366.  

III.  Analysis

The Court has held that, pursuant to 38 U.S.C.A. § 
5904(c)(1), a fee agreement may be entered into between a 
claimant and an attorney for services provided only after the 
Board makes a final decision on the issue or issues involved 
in the case.  In the Matter of the Fee Agreement of Smith, 4 
Vet. App. 487, 490 (1993).  The Court has also held that the 
issue or issues extant in the final Board decision in a case 
must be the same issue or issues for which the attorney is 
seeking payment.  In the Matter of the Fee Agreement of 
Stanley, 10 Vet. App. 104, 107 (1997).  

In this case, the Board finds that the criteria for the 
payment of attorney fees from past-due benefits based on the 
award of a total rating based on individual unemployability 
due to service-connected disability are not met, as there is 
no final Board decision regarding that issue.  38 U.S.C.A. § 
5904 (West 2002); 38 C.F.R. § 20.609 (2004).

As set forth above, the RO, not the Board, determined that 
the veteran was entitled to a total rating based on 
individual unemployability due to service-connected 
disability.  The claims of service connection for upper and 
lower back disabilities, which the Board granted in its 
September 2002 decision, are completely separate issues.  
Indeed, the Court has held that a claim for unemployability 
is a separate claim from those of the underlying disabilities 
which cause the unemployability.  See Isenbart v. Brown, 7 
Vet. App. 537, 540 (1995); Parker v. Brown, 7 Vet. App. 116, 
118-19 (1994).

In reaching this decision, the Board has considered that the 
Court has held that the Board's failure to adjudicate an 
issue that was properly before it constitutes a final adverse 
Board decision with respect to that issue.  In the Matter of 
the Fee Agreement of Smith, 10 Vet. App. 311, 313-14 (1997).  
In this case, the evidence does not show, nor does the 
attorney contend, that the unemployability claim was 
reasonably raised at the time of the Board's prior decisions.  

The Board further notes that the Court has previously 
addressed the matter at issue in this case.  In In the Matter 
of the Fee Agreement of Leventhal, 9 Vet. App. 387 (1996), 
the attorney appealed from a Board decision denying payment 
of attorney fees from past-due benefits granted to a veteran 
for entitlement to a total rating based on individual 
unemployability due to service-connected disability.  In that 
case, in a previous decision, the Board denied service 
connection for disorders of the spine and hips.  The veteran 
appealed the decision to the Court and retained the attorney.  
Following a remand by the Court, the Board granted service 
connection for osteoporosis of the spine and hips.  The RO 
thereafter effectuated the Board's decision, assigning 
initial 40 and 10 percent ratings for osteoporosis of the 
spine and hips, respectively.  In a rating decision issued 
two months later, the RO granted the veteran a total rating 
based on individual unemployability due to service-connected 
disability.  

In the decision on appeal in Leventhal, the Board determined 
that the veteran's attorney was entitled to payment of 
attorney fees from past-due benefits attributable to the 
award of service-connection for osteoporosis of the spine and 
hips; however, he was not entitled to payment of attorney 
fees from past-due benefits as to the veteran's 
unemployability award.  The attorney appealed the matter and 
the Court upheld the Board's decision, holding that the issue 
of unemployability was not before the Board in either of its 
prior decisions, nor was it reasonably raised.  See also In 
re Fee Agreement of Carpenter, 13 Vet. App. 382 (2000).  

The Board finds that the facts of Leventhal are 
indistinguishable from the facts in this case.  The veteran's 
former attorney has not argued otherwise.  Thus, absent a 
final Board decision of the unemployability issue, there can 
be no entitlement to payment of attorney fees based on that 
award.  In view of the foregoing, the Board finds that the 
criteria for direct VA payment of attorney fees from past-due 
benefits have not been met and the claim must be denied.  38 
U.S.C.A. § 5904; 38 C.F.R. § 20.609.


ORDER

Eligibility for payment of attorney fees from past-due 
benefits is denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


